DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 in the reply filed 4/7/2021 is acknowledged. Applicant has indicated that claims 1-3 read on the elected species. Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: “A grille shutter control device employed for a grille shutter that includes a frame, which is provided in a front grille of a vehicle and has an outside air inlet, and an opening-closing unit for opening and closing the outside air inlet”. The recitation renders indefiniteness, as there are ambiguities in the relationships between claimed elements.  Is the frame a component of the grille shutter of the grille shutter control device? Are the outside air inlet and opening-closing unit part of the frame, grille shutter, or grille shutter control device? 

Claim 2 requires the opening-closing unit to “periodically perform, as the anti-sticking operation, the opening-closing operation of the opening-closing unit regardless of the condition of the vehicle”. The metes and bounds of regardless of the condition of the vehicle are unclear. Must the condition be a driving condition (such as speed, engine temperature, ignition status, etc.?).  Would the vehicle’s ambient weather read on the condition of the vehicle? Further clarification is needed.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guilfoyle (US 2006/0095178).

claim 1, Guilfoyle teaches: a grille shutter control device employed for a grille shutter (100) that includes a frame (the frame being the structure which surrounds and supports the opening-closing unit, including elements 471, 473, 475), which is provided in a front grille of a vehicle (see the vehicle front in Fig. 1) and has an outside air inlet (102), and an opening-closing unit (including elements 462, 464, 466, and 468) for opening and closing the outside air inlet, wherein the grille shutter control device controls an opening-closing operation of the opening-closing unit such that the outside air inlet is opened or closed (Fig 14 indicates a closed state with solid lines, and the open state is indicated in phantom) in accordance with a condition of the vehicle (see [0062-0064], where the opening state is determined, at least in part, on vehicle conditions including coolant temperature, operations state of the engine fan, ambient temperature, vehicle speed, and oil temperature), the grille shutter control device comprising: an actuator (470) that performs an anti-sticking operation  for preventing the opening- closing unit from being stuck; and a controlling section (including CPU 192, described in [0045]) that controls the actuator such that the anti-sticking operation is periodically performed by the actuator. The anti-sticking operation corresponds to the periodic operation of the opening-closing unit for maintaining the structure “clean and operable (e.g., free of dirt and ice)”; see [0062].  Relevant elements are best shown in Figs. 1, 9, 14, 14A, 16. 

Regarding claim 2, Guilfoyle further teaches: wherein the actuator (470) is configured to perform the opening-closing operation of the opening- closing unit, and the controlling section (the vehicle CPU) is configured to, through control of the actuator, perform the opening-closing operation of the opening-closing unit such that the outside air inlet is opened or closed in accordance with the condition of the vehicle, and periodically perform, as the anti-sticking 

Regarding claim 3, Guilfoyle further teaches: wherein the frame includes a bearing portion (475), the opening-closing unit includes a shaft (464) rotationally supported by the bearing portion and performs the opening-closing operation by rotating around a center line of the shaft, and the actuator is a motor that rotates the opening-closing unit about the center line of the shaft Guilfoyle describes the actuator (“closure mechanism”) as a motor at least in [0038], [0042], and [0046]. Relevant elements are best shown in Fig. 14A. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional cited art relates to adjustable shutters in vehicle having controls related to anti-sticking operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMA K FRICK/            Primary Examiner, Art Unit 3618